Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/10/2022 and 8/18/2022.  These drawings are not acceptable.
A drawing set in response to the interview of 8/19/2022 was submitted on 8/21/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eun Bee Kim on 8/19/2022.

The application has been amended as follows: 

Specification, Page 6, Line 8: “11” has been changed to --10--.
Specification, Page 6, Line 12: “12” has been changed to --11--.
Specification, Page 6, Line 18: “13” has been changed to --12--.
Specification, Page 6, Line 22: “14” has been changed to --13--.
Specification, Page 6, Line 26: “15” has been changed to --14--.
Specification, Page 7, Line 1: “16” has been changed to --15--.
Specification, Page 7, Line 6: “17” has been changed to --16--.
Specification, Page 7, Line 11: “18” has been changed to --17-- and “17” has been changed to --16--.
Specification, Page 7, Line 14: “19” has been changed to --18-- and “18” has been changed to --17--.
Specification, Page 7, between lines 14-15: --FIG. 19 is a diagram for describing the exercise device according to an embodiment of the present invention, the diagram showing a state in which the seat is adjusted to be unseparated from the leg pad when viewed from above, and the diagram illustrates a seat strut attachment unit for attaching the seat strut to the arm strut or separating the seat strut from the arm strut on the user's purpose. 
FIG. 20 is a diagram for describing the exercise device according to an embodiment of the present invention, the diagram showing a state in which the seat is adjusted to be unseparated from the leg pad when viewed from above, in order to lie down on his/her back placed on the seat, perform a motion for stretching his/her back straight from a starting pose at which the user places the leg pad above the pelvis; or perform stretching his/her knees from starting position 
where the thighs and hips are on the seat and knees are bend to 90 degrees; or curling his/her knees motion from starting position where the thighs and hips are on the seat and knees are stretched and the leg pad is on his/her back of the lower legs. 
FIG. 21 is a diagram for describing the exercise device according to an embodiment of the present invention, to which the seat is attached to be separated from the leg pad when viewed from above, in order to perform an extension operation of the user's left leg when the user is sitting on the seat with the right leg and the right hip of the user.-- has been added.

Specification, Page 10, Line 11: “11” has been changed to --10--.
Specification, Page 10, Line 19: “12” has been changed to --11--.
Specification, Page 10, Line 30: “13” has been changed to --12--.

Specification, Page 11, Line 16: “14” has been changed to --13--.
Specification, Page 11, Line 28: “15” has been changed to --14--.

Specification, Page 12, Line 9: “16” has been changed to --15--.
Specification, Page 12, Line 23: “17” has been changed to --16--.

Specification, Page 13, Line 3: “18” has been changed to --17-- and “17” has been changed to --16--.
Specification, Page 13, Line 13: “19” has been changed to --18-- and “18” has been changed to --17--.

Specification, Page 14, Line 1: “17” has been changed to --16--.
Specification, Page 14, Line 10: “16, 17” has been changed to --15, 16--.
Specification, Page 14, Line 12: “16” has been changed to --15--.
Specification, Page 14, Line 13: “16, 17” has been changed to --15, 16--.
Specification, Page 14, Line 23: “FIGS 11” has been changed to --FIG 10--.

Specification, Page 15, Line 7: “12” has been changed to --11--.
Specification, Page 15, Line 21: “12” has been changed to --11--.
Specification, Page 15, Line 26: “12” has been changed to --11--.

Specification, Page 16, Line 5: “13” has been changed to --12--.
Specification, Page 16, Line 15: “d” has been deleted.
Specification, Page 16, Line 22: “13” has been changed to --12--.
Specification, Page 17, Line 2: “16, 17” has been changed to --15, 16--.
Specification, Page 17, Line 6: “16, 11, 12” has been changed to --10, 11, and 15--.
Specification, Page 17, Line 7: “10, 11” has been changed to --10--.
Specification, Page 17, Line 11: “11” has been changed to --10--.
Specification, Page 17, Line 14: “12” has been changed to --11--.
Specification, Page 17, Line 18: “11, 12” has been changed to --10, 11-- and “16” has been changed to --15--.
Specification, Page 17, Line 19: “13, 14, 15, 17” has been changed to --12, 13, 14, and 16--.

Specification, Page 18, Line 2: “11 through 16” has been changed to --10 through 15--.
Specification, Page 18, Line 6: “FIGS 16” has been changed to --FIG 15--.
Specification, Page 18, after Line 10: -- FIGS. 19, 20, 21 show the exercise device according to an embodiment of the present disclosure in which the frame comprises an arm strut b and a seat strut 13; further comprising a seat location fixing unit 13z on the seat strut 13, for adjusting the location of the seat. The seat strut 13 is composed of a seat location fixing rod 13a and seat location fixing places 13b. 
The seat location fixing place 13b may compose several holes 89 for the user to choose to adjust(put) the said seat location fixing rod 89a according to the his/her purpose. The frame comprises an arm strut and a seat strut and further comprises an arm axis location fixing unit on the arm strut for adjusting the location of the arm axis.-- 

Claim 1, Line 3: --and a handlebar extending from a first end of the ground strut to be held by a user for postural stability-- has been inserted between “strut” and “;”.
Claim 8, Line 3: --and a handlebar extending from a first end of the ground strut to be held by a user for postural stability-- has been inserted between “strut” and “;”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/19/2022